The appellant is the sister of Salvatore Mandile, late of Waltham, who died intestate, leaving a widow (the appellee) and no issue. The appellee filed a petition for determination of value of the estate. The probate judge entered a decree that the whole estate did not exceed $25,000, the amount to which the widow is entitled. G. L. c. 190, § 1 (as amended through St. 1956, c. 316, § 1). The appellant’s petition to revoke that decree was dismissed. This appeal is from that dismissal. No error is apparent on the record.

Decree affirmed.